Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art in Guan et al. (CN108230715) and Stahlin (US 2015/0222378) do not teach nor suggest in detail the limitations of “a plurality of image capturing apparatuses, in which at least part of the image capturing apparatuses are installed at locations higher than the mobile vehicle, each of the image capturing apparatuses aiming at a different road segment and having a capability to output information with precise time stamp; at least one monitoring host for receiving image data having the time stamp, the monitoring host including: a synchronization processor, a processing device and a database, wherein the synchronization processor operates on at least part of the image data, such that all of the time stamps have a same time axis reference point as a basis for differentiating a synchronization error from a transfer rate discrepancy; and the database stores the geographic information of all fixed objects in the road segment in at least part of a three-dimensional space, and the database also stores the time variant location information of  a moving objects; at least one time variant geographical information acquisition system installed on the vehicle, wherein the acquisition system includes: a wireless communication unit for connecting to the image capturing apparatus and/or the monitoring host; a timing unit used for operating conjunctively with the wireless communication unit to output a timing signal; a memory module storing the geographic information corresponding to at least the moving objects in the three-dimensional space; and a traffic scenario output interface for jointly displaying the geographic information and moving object information; wherein the processing device from the monitoring host, based on the time difference between the timing signal received from the timing unit and the time stamp, generates a new, time base corrected, predicted moving object location for the time variant geographical information acquisition system and transmits to the vehicle, such that when the vehicle drives into the road segment, the processing device determines relative position of the vehicle with respect to all of the fixed objects based on the image data with the time stamp” as recited in Independent claim 1; “capable of receiving time variant geographical information from at least one remote monitoring host and providing the time variant geographical information to a vehicle driver or autonomous driving system, at least part of a plurality of image capturing are apparatuses being installed at locations higher than the vehicle, each of the image capturing apparatus apparatuses aiming at a different road segment and having a capability to output information with precise time stamp, the at least one monitoring host receiving image data having the time stamp, the monitoring host including: a synchronization processor, a processing device and a database, wherein the synchronization processor operates on at least part of the image data, such that all of the time stamps have a same time axis reference point as a basis for differentiating a synchronization error from a transfer rate discrepancy, and the database stores the geographic information of all fixed objects in the road segment in at least part of a three-dimensional space, and the database also stores time variant location information of moving objects; such that when the vehicle drives into the road segment, the processing device determines relative position of the vehicle with respect to all of the fixed objects based on the image data with the time stamp, wherein a data capture device the acquisition system includes: a wireless communication unit for connecting the image capturing apparatus apparatuses and/or the monitoring host: a timing unit used for operating conjunctively with the wireless communication unit to output a timing signal: a memory module storing the geographic information corresponding to at least the moving objects in the three-dimensional space; and a traffic scenario output interface for jointly displaying the geographic information and moving object information, wherein the processing device from the monitoring host, based on time difference between the timing signal received from the timing unit and the time stamp, generates a new, time base corrected, predicted moving object location for the time variant geographical information acquisition system and transmits to the vehicle” as recited in Independent claim 7; and in pages 7-11 in remarks filed on 7/14/2021 as well Applicant’s enabling portions of the specification. Guan teaches a system that allows for tracking and correcting the position of a moving vehicle using the strength of the signal between the moving vehicle and a road side device. Stahlin teaches time base correction on navigation devices in moving vehicles using a road side light and state change information. Whereas, as stated above, Applicant’s claimed invention more specific towards the processes completed by the monitoring host which generates the new, time base corrected predicted moving object location based on time difference between the timing signal received from the timing unit and the time stamp of an image taken by the road side camera, and transmits that information to the vehicle. 
Furthermore, the underlined claim limitations in claims 1 and 7 appear to fall outside of the abstract idea groupings (as per 2019 Revised Patent Subject Matter 
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Claims 1-11 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481